Determination unanimously confirmed, without costs. Memorandum: This proceeding properly should have been disposed of at Special Term. However, this court may consider it and determine it on the merits, which we do in the interest of expediting its disposition (CPLR 7804, subd. [g]; General City Law, § 82, subd. 1, par. [c]; Matter of Willow Garden Apts. v. Riker, 36 A D 2d 892; Matter of Fasani v. Rappaport, 30 A D 2d 588). (Review of determination granting application to nursing home, transferred "by order of Monroe Special Term.) Present — Goldman, P. J., Del Yecehio, Marsh and Moule, JJ.